PER CURIAM.
In this appeal from a conviction of aggravated battery after a jury trial, the appellant contests the sufficiency of the evidence. The evidence fails to establish that appellant used a deadly weapon or had knowingly or intentionally caused great bodily harm, permanent disability or permanent disfigurement in the mutual fracas between appellant and the victim. The evidence was insufficient to sustain the conviction of aggravated battery. Section 784.-045, Florida Statutes (1975).
The only other offense upon which the jury was instructed was simple battery. The evidence of the fight unequivocally establishes that the victim was the physical aggressor. The jury could not reasonably find that appellant touched or struck the victim against the victim’s will or that appellant intentionally caused bodily harm to the victim. The evidence was insufficient to support a conviction of simple battery. Section 784.03, Florida Statutes (1975).
Since all the evidence viewed in a light most favorable to the State fails to support the offenses with which appellant was charged before the jury, appellant’s convic*88tion must be, and is hereby, reversed and the appellant discharged.
HOBSON, Acting C. J., and McNULTY and SCHEB, JJ., concur.